

116 S3128 IS: To amend title 38, United States Code, to reorganize the Chaplain Service of the Department of Veterans Affairs, and for other purposes.
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3128IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Lankford (for himself and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to reorganize the Chaplain Service of the Department of
			 Veterans Affairs, and for other purposes.
	
		1.Reorganization of Chaplain Service of Department of Veterans Affairs
			(a)Chaplain service
 (1)In generalChapter 3 of title 38, United States Code, is amended by adding at the end the following new section:
					
						324.Chaplain Service
 (a)EstablishmentThere is in the Department a Chaplain Service for the provision of religious pastoral care, which may include clinical services by chaplains.
 (b)Chief of Chaplain Services(1)The head of the Chaplain Service shall be the Chief of Chaplain Services (in this section referred to as the Chief), who shall be appointed by the President, by and with the advice and consent of the Senate.
 (2)The Chief shall report directly to the Secretary. (3)(A)The Chief shall oversee the Chaplain Service and shall be the proponent for, and coordinate with the Secretary on, all guidance pertaining to pastoral care, faith-based programs and instruction, and any policy or guidance pertaining to religion or religious accommodation.
 (B)All appropriate offices of the Department will coordinate with the Chief on best practices to implement guidance or policy pertaining to religion or religious accommodation.
 (4)The office of the Chief shall be colocated with the Central Office of the Department. (c)Pastoral services(1)A chaplain in the Chaplain Service shall provide religious pastoral services and care, which may include clinical services as a part of their pastoral duties, across all of the components of the Department set forth in section 301(c) of this title, as the Secretary and the Chief consider appropriate.
 (2)A chaplain in the Chaplain Service may be hired under section 7401(5) of this title for the provision of clinical services.
 (3)A chaplain described in paragraph (2) shall be considered an employee of the Chaplain Service and shall furnish services across the Department as a whole, including the Veterans Health Administration, the Veterans Benefits Administration, and the National Cemetery Administration.
 (4)The Chief shall coordinate with the Under Secretary for Health on the furnishing of clinical services by chaplains described in paragraph (2).
 (d)Protection of chaplain servicesThe Secretary may not require a chaplain in the Chaplain Service to perform any rite, ritual, or ceremony that is contrary to the conscience, moral principles, or religious beliefs of such chaplain.
 (e)RegulationsThe Secretary shall issue regulations implementing the protections afforded by this section.. (2)Clerical amendmentThe table of sections at the beginning of chapter 3 of such title is amended by adding at the end the following new item:
					324. Chaplain Service..
				(b)Conforming amendments
 (1)Conforming amendment for Office of the Under Secretary for HealthSection 7306 of such title is amended— (A)by striking subsection (e); and
 (B)by redesignating subsection (f) as subsection (e). (2)Conforming amendment regarding appointment of chaplains for provision of clinical servicesSection 7401 of title 38, United States Code, is amended by adding at the end the following new paragraph:
					
 (5)Chaplains with demonstrated ability in the provision of clinical services..